DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed July 26, 2021.  Claims 1-18 are currently pending.

Priority
Certified copy of priority document KR 10-2020-00944559 dated July 29, 2020, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/26/2021 and 03/28/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10, 15, 16, 17, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by SIM (US 2019/0135291).
	Regarding claims 1, 10, discloses a system for monitoring a driver (abstract), comprising: 
	a first sensor (surveillance camera element 11) configured to detect first physical condition information of the driver (paras. 0022, 0027); 
	a second sensor (elements 12, 13, 14) configured to detect first driving state information of a vehicle (paras. 0023-0025, 0037); and 
a controller (element 20) configured to: 
	determine whether a physical condition of the driver is abnormal on the basis of the first physical condition information (paras. 0027, 0028, 0036), and 
	determine whether a driving pattern of the driver is abnormal on the basis of the first driving state information (detection based at least on steering wheel, acceleration or brake pedal) (para. 0037) and automatically controlling the vehicle to move to a safe zone (road shoulder, see figs. 3, 4; para. 0037).
	Regarding claims 6, 15, SIM discloses wherein the second sensor includes at least one of a camera configured to capture a front view image of the vehicle (camera element 13, paras. 0023, 0024), a yaw sensor configured to measure a yaw value of the vehicle (para. 0023), or a steering angle sensor (steering control sensor element 50, fig. 1) configured to detect a steering angle of the vehicle (para. 0023).
	Regarding claims 7, 16, SIM discloses wherein the controller is further configured to: 	guide the vehicle to a safe zone (para. 0037), and control the vehicle to stop in the safe zone upon determining that at least one of the physical condition of the driver is abnormal or the driving pattern is abnormal (if it is determined that the host vehicle is unable to move toward the road shoulder, the system may determine whether there is a high possibility of rear-end collision.  If there is a high possibility of rear-end collision, the system may decelerate the vehicle or may control the vehicle to stop driving (S234), guiding the host vehicle to move toward the shoulder and controlling the host vehicle to stop on the shoulder, figs. 3 and 4, para. 0037).
	Regarding claims 8, 17, SIM discloses generally, an Advanced Driver Assistance System (ADAS) may autonomously recognize some of many situations capable of occurring during vehicle driving and a Lane Keeping Assist System (LKAS) determines whether a vehicle deviates from a current lane or is scheduled to deviate from the current lane (paras. 0003, 0004).  SIM further discloses an image sensor configured to sense objects around the vehicle (and capture images around the vehicle (peripheral surveillance sensors 14, installed at a center part of a front surface, a center part of a rear surface, and a corner part of the host vehicle, may emit electromagnetic waves within the range of a predetermined angle with respect to a forward region of each periphery surveillance sensor, may receive electromagnetic waves reflected from peripheral objects located in the vicinity of the host vehicle), wherein the controller determines an outermost lane of a road (shoulder lane, see fig. 4) and an outermost structure of the road (edge of the road) on the basis of the images captured by the image sensor (peripheral surveillance sensors 14, installed at a center part of a front surface, a center part of a rear surface, and a corner part of the host vehicle, paras. 0027-0029), upon determining that at least one of the physical condition of the driver is abnormal or the driving pattern is abnormal, checks following vehicles in a blind-spot through images captured by the image sensor, controls the vehicle to move toward an edge of the road by adjusting a steering wheel of the vehicle while reducing a vehicle speed, and controls the vehicle to stop after arrival at the edge of the road (he ECU 20 may control the host vehicle to stop on a road shoulder, para. 0027), and wherein the image sensor includes at least one of a camera capturing a front view image of the vehicle, a radar, or a Lidar (surveillance sensor 14, such as a radar sensor, etc.) (para. 0025).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over SIM (US 2019/0135291).
Regarding claims 9, 18, SIM discloses wherein the controller (ECU, 20) further includes storing camera images (paras. 0029, 0048).  SIM further discloses determining an outermost lane (shoulder lane, see fig. 4).  SIM further discloses wherein the controller detects at least one of the outermost lane (peripheral surveillance sensors 14, installed at a center part of a front surface, a center part of a rear surface, and a corner part of the host vehicle provide detection), or an input signal of the image sensor.  SIM does not expressly show use of at least one of a deep learning network configured to detect the outermost lane from the images captured by the image sensor.  The application of deep learning is branch of artificial intelligence and its use in finding an outermost lane in a road more accurately would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been known in the art that application of artificial intelligence would produce enhanced output in recognizing lane or lane edges.  

Claim(s) 2, 3, 5, 11, 12, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over SIM (US 2019/0135291) in view of Gan (US 2016/0311440).
	Regarding claims 2, 11, SIM discloses all limitation of the claim analyzed above.  SIM further discloses wherein the controller includes a storage configured to store big data analysis values regarding second physical condition information of the driver (paras. 0027, 0028, 0036).  SIM does not expressly show wherein the controller is further configured to determine whether a physical condition of the driver is abnormal on the basis of a result of comparison between the first physical condition information and the second physical condition information.  SIM however discloses driving state, that is, a first driving state when the vehicle is in the lane and a second state when the vehicle presence at the edge of the road, except provide comparison of driving in lane or edge of the lane.  However, it is notoriously known in the art (mathematically) that any two given entities can be compared to provide a value or outcome.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply known mathematical techniques to arrive at a result of comparing any two given entities conveniently without undue experimentation. 
Regarding claims 3 and 12, SIM discloses limitation analyzed above with claim 1.  SIM does not expressly show wherein the first sensor includes a wearable device configured to be worn by the driver, the wearable device configured to: detect a heart rate of the driver, and transmit the heart rate to the controller through wireless communication.  Gan discloses wearable device configured to detect a heart rate of the driver, and transmit the heart rate to the controller through wireless communication (paras. 0001, 0007, 0008).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wearable wireless heart rate device (sensor) with the system of SIM for the benefit of warning the driver and the passengers of impaired driver condition against likelihood of accidents occurring when the driver of the vehicle becomes drowsy, falls asleep, or suffers a medical condition, such as a heart attack, a seizure, or a stroke.
	Regarding claim 5, the limitations recited is similar to limitation recited with claim 2 analyzed above that includes storage and abnormal driving pattern determination, treated and rejected likewise.  
	Regarding claim 14, the limitation recited is similar in nature to those recited in claim 2 above except claim to storage of data, treated and rejected likewise.

Claim(s) 4, 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over SIM (US 2019/0135291) in view of Kawakami et al (hereinafter Kawakami) (US 5,769,085).
	Regarding claims 4, 13, SIM discloses limitation analyzed above with claim 1.  SIM does not expressly show wherein the first sensor includes a heart rate monitor disposed in a steering wheel of the vehicle, the heart rate monitor configured to detect a heart rate of the driver through a hand of the driver in contact with the heart rate monitor.  Kawakami discloses sensor included in the steering wheel of a vehicle when the driver grips the steering wheel, the infrared type heartbeat sensor detects the heartbeat rate of the driver from infrared light projected by the light projector to the driver's hand, which is reflected by pulsating blood and received by a light receiver and, at the same time, the potential type heartbeat sensor detects the heartbeat rate of the driver (col. 2, lines 50-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heart rate sensor in steering wheel of the vehicle SIM for the benefit of achieving positive and precise detection of the driver's heartbeat rate thereby preventing errors with the physical state of the driver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.